DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment
filed on 04/13/2022.
Claims 1-8, 11-13,15,16, 17,18,19 are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's arguments filed on 04/13/2022 with respect to prior art rejection of claims 1 and claim 16 have been fully considered but are moot, because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-8,16,17,18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hoffer et al. (US Pub. No.: US 2019/0306408 A1).

      Regarding claim 1, Hoffer discloses a first mobile body (Para 43-52; one of camera devices ), comprising:
circuitry (Para 43; processor, a memory, and a communication device for conducting wireline or wireless communication, such as for example, over the network(s) 140.) configured to:
receive photographing information including information regarding a photographing range of a second mobile body (Fig. 9; Para 43, para 52; generating and transmitting analytic information such as motion analytic information associated with detection and tracking of AMOs to other camera devices 120 or computer systems on the VSS 100.  Information associated with detection and tracking of actional motion objects can be related to the information of shooting range and view area of the camera device; transmit metadata associated with the identified AMOS to the other camera); 
control a photographing action of a camera according to the received photographing information regarding the second mobile body (Fig. 9; Para 53; para 153-158;  a viewing area of the at least one camera device 220 is dynamically controlled in response to the metadata to enable the at least one camera device 220 to track and focus on (or monitor) at least one of the identified AMOs. Dynamically controlling the viewing area of the at least one camera device 220 may, for example, include dynamically controlling pan-tilt-zoom (PTZ) motion of the at least one second camera 120.) ; and 
control, based on the photographing action, movement of the first mobile body along a movement path to perform photographing (Para 155-160;   second viewing area of the second camera device is dynamically controlled to track and focus on the AMO(s) in response to the metadata. The second viewing area can change as new metadata is received for the AMO(s) or new AMO(s).At reference 910, the second camera device is operated to capture a second video stream of the second viewing area, and the captured second video stream is transmitted for display on a display device or storage on a video server. Since there is pan-tilt-zoom motion associated with tracking objects, the movement or shooting direction is controlled and adjusted along certain path or directions.).
	Regarding claim 2, Hoffer discloses the first mobile body according to claim 1,  wherein
the circuitry is further configured to generate photographing information regarding the first mobile body including  range information of the first mobile body, and  the range information indicates a cost application range  in photographing range of the first mobile body ( Para 60-70; use video information, such as an image or video stream, from the two camera devices to determine the geometry, such as the spatial position and/or orientation, of the two camera devices in order to enable translation of coordinates from one camera device to another camera device.  the position/orientation for each camera device can be expressed as alignment parameters, for example, in six degrees of freedom, such as three positions (e.g., X, Y and Z) and three angles corresponding to the rotation about each position axis. The alignment parameters can, for example, include the following six parameters for each of the first camera device and the second camera device ) .
	Regarding claim 3, Hoffer discloses the first mobile body according to claim 2, wherein
the circuitry is further configured to generate the photographing information including the range information of the first mobile body, and
the range information indicates the cost application range in a predicted photographing range that is predicted to become the photographing range of the first mobile body (Para 140-152; wherein both cameras are calibrated and the pan/tilt angles of the cameras can be obtained and that affects shooting range. The pan angles of each of the first and second camera devices are aligned so that both camera devices can use the same pan angle to look at the same direction. Since the cameras are calibrated , the pan angles of each of the first and second camera devices are aligned so that both camera devices can use the same pan angle to look at the same direction, therefore,  the shooting angle and range for shooting common subject can be predicted for image shooting) .
	Regarding claim 4, Hoffer discloses The first mobile body according to claim 3, wherein the circuitry is further configured to control the photographing action according to a combined cost  included in the photographing information regarding the  second mobile body ( Para 43, 60-70; 140-152; both cameras are being calibrated and pan angles are aligned, so that image capture is controlled based on information of both cameras ) .
	Regarding claim 5, Hoffer discloses the first mobile body according to claim 4, wherein the  circuitry is further configured to cause the movement of the first mobile body to a corrected photographing position that is obtained through a correction according to the combined cost (  Para 40,  121; 128-152;  if the pan is not aligned, then the pan offset is determined depending on the camera installation. The pan angles of each of the first and second camera devices are aligned so that both camera devices can use the same pan angle to look at the same direction. A pan offset can be added to the pan angle used for the second camera device to accomplish this alignment. For example, at reference 804, a determination is made on whether the first and second camera devices are co-located. If so, one common calibration point on both the image or video stream of the first and second camera devices are identified, at reference 806. At reference 808, the pan offset is determined based on the identified common calibration point. For both camera devices mounted at the same location, both camera devices are pointed at a common object. The pan offset can be determined by taking the difference between the pan angles of the first camera device and the second camera device. The process 800 thereafter proceeds to reference 820 for further processing using common calibration points (as discussed further below). The pan direction can be corrected in order for the cameras to track common object) .
	Regarding claim 6, Hoffer discloses the first mobile body according to claim 5, wherein the
circuitry is further configured to cause the movement of the first mobile body to the corrected photographing position, along the movement path that is set according to the combined cost (Para 40, 121; 128-152; since pan direction of both cameras need to be aligned so that common object can be traced, the cameras are moved in order to  obtain a correct pan angle ) .
	Regarding claim 7, Hoffer discloses the first mobile body according to claim 3, wherein the circuitry is further configured to set the predicted photographing range according to a photographing target of the camera (Para 40, 121; 128-142, wherein the pan angle of both cameras are aligned and the pan offset is determined based on the identified common calibration point , for example both camera devices are pointed at a common object) .
	Regarding claim 8, Hoffer discloses the first mobile body according to claim 3, wherein the 
 circuitry is further configured to set a cost according to one of a photographing target of the camera, an attention region that is set in the photographing range of the first mobile body, or a focal distance of the camera (Para 40, 121; 128-142, 153-160; multi-camera tracking through first and second camera devices; therefore, there will be photographing target and a region that both cameras want to focus on and perform tracking on ) .
	Regarding claim 16, the subject matter disclosed in claim 16 is similar to subject matter disclosed in claim 1; claim 16 is rejected for the same reasons as set forth in claim 1. 
	
      Regarding claim 17, Hoffer discloses wherein the circuitry is further configured to perform the photographing of a target (  Para 54; The at least one first camera device 310 may also be configured to transmit metadata associated with the identified AMOs to the at least one second camera device 340, and a viewing area of the at least one second camera device 340 may be dynamically controlled in response to the metadata to enable the at least one second camera device 340 to track and focus on at least one of the identified AMOs.) .
Regarding claim 18, Hoffer discloses the first mobile body according to claim 17, wherein the circuitry is further configured to perform the photographing of the target by the movement of the first mobile body to track the target (Para 54, 40, 121; 128-142, 153-160; Fig. 8; Fig. 9; multi -camera tracking) .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Hoffer et al. (US Pub. No.: US 2019/0306408 A1), in view of Gordon-Carroll (US Pub. No.: US 2017/0337791 A1).
	Regarding claim 11, Hoffer et al. does not disclose the first mobile body according to claim 3, wherein the circuitry is further configured to set, as the predicted photographing range, a range that becomes the photographing range in a case where a subject located outside the photographing range of the first mobile body is photographed.
        Gordon-Carroll discloses the first mobile body wherein the circuitry is further configured to set, as the predicted photographing range, a range that becomes the photographing range in a case where a subject located outside the photographing range of the first mobile body is photographed ( Para 189; The identification module 505 may determine the predicted future path of progress will be out of the range of the mobile camera device. The identification module 505 may identify one or more other cameras (drones, doorbell cameras, outside cameras, sensors, etc.) located within a threshold distance from the future path of progress. For example identification module 505 may identify one or more devices associated with houses located within a threshold distance from the future path of progress. In some examples, the identification module 505 may initiate a notification for at least one of the devices located along the future path of progress of the moving person and/or object. In one example, the identification module 505 along with the alert module 515 may transmit the notification to the devices located along the future path of progress of the moving person and/or object.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to predict range that is out of the photographing range of the camera  as disclosed and notifying other cameras within certain distance as disclosed  in  Gordon-Carroll  for the multi-camera system disclosed in Hoffer so that the object being tracked is always in field of view of one of the cameras in order to perform accurately tracking .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Hoffer et al. (US Pub. No.: US 2019/0306408 A1), in view of Macias et al. (US Pub. No.: US 2019/0051194 A1).
	Regarding claim 15, Hoffer et al. does not disclose the first mobile body includes a drone.
	Macias et al discloses the first mobile body includes a drone (Figs. 1, Fig. 10; Para 18; one of drones 105 and 110 includes a collision avoidance system 135). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize drones with camera incorporated as disclosed in Macias for the camera disclosed in Hoffer to provide more flexibility and  accurate in order to  tracking and capture images of moving objects .
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, none of the prior art discloses “the mobile body according to claim 3, wherein the cost information deriving section sets a photographing prohibition position at which the other mobile body's photographing is prohibited, and generates the photographing information including the photographing prohibition position. 
      Claim 13 is objected to as being dependent from claim 12.
        Claim 19 is allowed.
	Regarding claim 19, prior art on record Hoffer et al. (US Pub. No.: US 2019/0306408 A1) discloses a first mobile body (Para 43-52; one of camera devices ), comprising:
circuitry (Para 43; processor, a memory, and a communication device for conducting wireline or wireless communication, such as for example, over the network(s) 140.) configured to:
receive first photographing information including information regarding a photographing range of a second mobile body (Fig. 9; Para 43, para 52; generating and transmitting analytic information such as motion analytic information associated with detection and tracking of AMOs to other camera devices 120 or computer systems on the VSS 100.  Information associated with detection and tracking of actional motion objects can be related to the information of shooting range and view area of the camera device; transmit metadata associated with the identified AMOS to the other camera); 
control a photographing action of a camera according to the  received  first photographing information regarding the second mobile body (Fig. 9; Para 53; para 153-158; a viewing area of the at least one camera device 220 is dynamically controlled in response to the metadata to enable the at least one camera device 220 to track and focus on (or monitor) at least one of the identified AMOs. Dynamically controlling the viewing area of the at least one camera device 220 may, for example, include dynamically controlling pan-tilt-zoom (PTZ) motion of the at least one second camera 120.).
         However, none of the prior art discloses  “set a photographing prohibition position at which photographing by the second mobile body is prohibited; 
 and generate second photographing information including the photographing prohibition position, an obstruction cost, and range information of the first mobile body, wherein the obstruction cost is set for a photographing range of the first mobile body and represents a likelihood that the second mobile body obstructs photographing performed by the first mobile body, the range information indicates a cost application range in the photographing range of the first mobile body, the obstruction cost is further set for a predicted photographing range that is predicted to become the photographing range of the first mobile body, and the range information further indicates the cost application range in the predicted photographing range” in combination of other limitation in the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2696